DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 12, 13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. (US-20150278194-A1) in view of Ni et al. (US-Zhu et al. VideoTopic: Content-based Video Recommendation Using a Topic Model (“Zhu”).
Regarding Claim 1,
Terao et al. (US 20150278194 A1) teaches a method comprising: 
receiving, by a computing device, a first set of words that are specified to belong to a topic in a set of topics that correspond to a set of genomes in a model, the words being incorporated in the model via a first item in the model (para [0126] FIG. 7 illustrates some examples of context classification model training data. FIG. 7 (A) represents the context classification model training data under the classification viewpoint of "topic". Each of the rectangle frames under topics, such as the topic 1 "moon landing" and the topic 2 "space station construction", represents a document (a set of words). Class (i.e genome), document (i.e. item)); 
training (para [0060] In FIG. 2, the sentence surrounded by dashed lines represents an example of the language model training data. For example, the global context extraction unit 10 extracts the global context d ("space, USA, rockets, program, landed, humans" in FIG. 2) for a single word (specific word) w ("moon" in FIG. 2) which is included in the language model training data.), by the computing device, the model with respect to the first set of words (para [0010] A range greater than the coverage of an N-gram language model, that is, a set of words in a range greater than the immediately preceding 2 to 5 words (for example, immediately preceding several tens of words) is hereinafter referred to as a "global context". A global context is a set of words.) and the second set of words (para [0126] FIG. 7 illustrates some examples of context classification model training data. FIG. 7 (A) represents the context classification model training data under the classification viewpoint of "topic". Each of the rectangle frames under topics, such as the topic 1 "moon landing" and the topic 2 "space station construction", represents a document (a set of words).) to determine a third set of words (para [0088] The language model generation unit 30 trains a model by using the posterior probabilities of the individual classes calculated by the global context classification unit 20 as features, and generates a language model for calculating generation probabilities of the individual words. Language model determines a third set of words based on the training of the global context unit which is trained using the first and second set of words. And Para [0090]) for the set of topics based on analyzing textual information for a plurality of media programs (para [0075] Assigning a global context one class can also be described as that the global context is related to one class. For example, a probability of the global context belonging to the topic "moon landing" at 1.0 means that the global context is assigned the one topic class "moon landing". Global contexts (i.e. set of words) are assigned a probability for a class (i.e. topic).), wherein the training determines a probability associated with at least some of the first set of words, the second set of words (para [0074] For example, probability estimation, such as a probability of the global context belonging to the topics "moon landing" is 0.7, and a probability of the global context belonging to the topics "space station construction" is 0.1, and the like, are also called classification in this exemplary embodiment.), and the third set of words (para [0090] and para [0091] For example, as illustrated in FIG. 3, when the posterior probability of the class of the topic 1 "moon landing" is 0.7 and higher than other classes, the language model generation unit 30 can generate a language model that provides a higher generation probability of the specific word w "moon" for "moon landing".); and 
Terao et al does not explicitly disclose
receiving, by the computing device, a relationship of co-occurrence between a second set of words that are associated with a same topic in the set of topics; 
scoring, by the computing device, terms for each of the plurality of media programs based on the probability associated with at least some of the first set of words, the second set of words, and the third set of words to rank topics that correspond to genomes, the genomes describing characteristics for each media program.
However, Ni et al. (US 20110258229 A1) teaches
receiving, by the computing device, a relationship of co-occurrence between a second set of words that are associated with a same topic in the set of topics (para [0036] Each topic is represented by a set of words and each word corresponds with a weight or probability score used to measure its contribution to the topic. The philosophy behind topic modeling is to utilize word co-occurrence information for extracting document semantics. For example, if "ipod" and "iTunes" frequently co-occur in a set of documents, both words may have high scores in one topic.); 
scoring, by the computing device, terms for each of the plurality of media programs based on the probability associated with at least some of the first set of words, the second set of words, and the third set of words (para [0036] Each topic is represented by a set of words and each word corresponds with a weight or probability score used to measure its contribution to the topic.) to rank topics… (para [0069] Words on each line are ranked by probability score in decreasing order (we omit probability values for better readability).).
It would have been obvious to one or ordinary skill in the art before the effective filing date to combine the topic modeling of Terao (para [0127] Thus, the context classification model training data is generated by giving a plurality of documents the topic class information to which the documents belongs.) with the topic model of Ni (para [0020] Referring to FIG. 1, the model assumes that a universal topic distribution 102 specifies the relative percentages of different universal topics that the documents of a concept unit 104 are to contain.). 
Doing so would allow for efficient data mining on a large scale (para [0003] This document describes a data mining technology to effectively analyze and organize web or other textual information written in different languages. The technology uses a multilingual topic modeling algorithm to extract universal topics from a large-scale and multilingual knowledge base such as Wikipedia, which is composed of multiple concept-units.).
Zhu teaches
“scoring, by the computing device, terms for each of the plurality of media programs … to rank topics that correspond to genomes, the genomes describing characteristics for each media program” (Zhu page 220 column 1 paragraph 3, “If using a topic in general to stand for both scenes of keyframes and topics of metadata, and using a word to represent a visual word as well, LDA can model each video as a mixture of topics while each topic is a mixture of words in the combined vocabulary.” Each video has a genome, a (weighted) mixture of topics. The genome produced in this model describes the media in topics which are groups of related words and/or images.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic modelling of Terao and Ni with the topic modeling of Zhu.
	Doing so would allow for optimizing media recommendations for users (Zhu pg.219; A new approach is proposed that maps the problem of recommending personalized videos to an optimization problem, which maximizes the recommendation accuracy by minimizing the topic distribution differences between user interests and the recommended videos)
Regarding Claim 4,
Terao and Ni teach the method of claim 1. Terao further teaches wherein training the model comprises generating a probability distribution for at least some of the first set of words in a topic (para [0074] For example, probability estimation, such as a probability of the global context belonging to the topics "moon landing" is 0.7, and a probability of the global context belonging to the topics "space station construction" is 0.1, and the like, are also called classification in this exemplary embodiment.).
Regarding Claims 5 and 19,
, by the computing device, the model comprises generating, by the computing device, the probability associated with at least some of the first set of words, the second set of words (para [0126] FIG. 7 illustrates some examples of context classification model training data. FIG. 7 (A) represents the context classification model training data under the classification viewpoint of "topic". Each of the rectangle frames under topics, such as the topic 1 "moon landing" and the topic 2 "space station construction", represents a document (a set of words).), and the third set of words in view of the relationship between the second set of words that are associated with the topics in the set of topics (para [0090] and para [0091] For example, as illustrated in FIG. 3, when the posterior probability of the class of the topic 1 "moon landing" is 0.7 and higher than other classes, the language model generation unit 30 can generate a language model that provides a higher generation probability of the specific word w "moon" for "moon landing".).
Regarding claim 12, 
Terao, Ni, and Zhu teach the method of claim 1.
Zhu further teaches “defining, by the computing device, information for the set of genomes, the set of genomes describing characteristics of media programs;” (Zhu page 220 column 1 paragraph 4, “As mentioned before, we use keyframes to represent the visual content of a video, so the topic distribution calculated is frame based, and the average topic distributions of the keyframes extracted from a video is used to represent the topic distribution of the video.” This 
“defining, by the computing device, which genomes in the set of genomes correspond to which topics in the setoftopics” (Zhu page 220 column 1 paragraph 3, “As one of the most widely used topic models, LDA represents a document as random mixtures over latent topics, denoted as Z = (zl, ..., zk, ..., zK), where K is the total number of topics, and each topic zk is characterized by a distribution over words.”).
Regarding claim 13, 
	Terao, Ni, and Zhu teach the method of claim 1.
Zhu further teaches “training the model comprises: inputting, by the computing device, the textual information for the plurality of media programs and the information for the set of genomes into the model” (Zhu page 219 column 2 paragraph 4, “Compared to the aforementioned two approaches in video recommendation, we limit our content analysis to visual content and metadata.” The videos are understood to be sourced from the internet (column 1) and the metadata is understood to be attached descriptive materials). Further input to the training model is K, the number of topics desired.).
Regarding Claim 15,
Terao teaches a non-transitory computer-readable storage medium containing instructions (para [0035] A computer readable medium according to an aspect of the present invention, the medium embodying a program, the program causing a computer to execute the processes of: identifying a word, a character, or a word string included in data as a specific word, and extracting a set of words included in at least a predetermined range extending from the specific word as a global context;), that when executed, control a computer system to be configured for: Page 4 of 9Appl. No. 15/283,079Reply to Office Action of March 4, 2021 and in conjunction with an AFCP 2.0 request 
receiving a first set of words that are specified to belong to a topic in a set of topics that correspond to a set of genomes in a model, the words being incorporated in the model via a first item in the model (para [0126] FIG. 7 illustrates some examples of context classification model training data. FIG. 7 (A) represents the context classification model training data under the classification viewpoint of "topic". Each of the rectangle frames under topics, such as the topic 1 "moon landing" and the topic 2 "space station construction", represents a document (a set of words). Class (i.e genome), document (i.e. item)); 
training the model (para [0060] In FIG. 2, the sentence surrounded by dashed lines represents an example of the language model training data. For example, the global context extraction unit 10 extracts the global context d ("space, USA, rockets, program, landed, humans" in FIG. 2) for a single word (specific word) w ("moon" in FIG. 2) which is included in the language model training data.) with respect to the first set of words (para [0010] A range greater than the coverage of an N-gram language model, that is, a set of words in a range greater than the immediately preceding 2 to 5 words (for example, immediately preceding several tens of words) is hereinafter referred to as a "global context". A global context is a set of words.) and the second set of words (para [0126] FIG. 7 illustrates some examples of context classification model training data. FIG. 7 (A) represents the context classification model training data under the classification viewpoint of "topic". Each of the rectangle frames under topics, such as the topic 1 "moon landing" and the topic 2 "space station construction", represents a document (a set of words).) to determine a third set of words (para [0088] The language model generation unit 30 trains a model by using the posterior probabilities of the individual classes calculated by the global context classification unit 20 as features, and generates a language model for calculating generation probabilities of the individual words. Language model determines a third set of words based on the training of the global context unit which is trained using the first and second set of words. And Para [0090]) for the set of topics based on analyzing textual information for a plurality of media programs (para [0075] Assigning a global context one class can also be described as that the global context is related to one class. For example, a probability of the global context belonging to the topic "moon landing" at 1.0 means that the global context is assigned the one topic class "moon landing". Global contexts (i.e. set of words) are assigned a probability for a class (i.e. topic).), wherein the training determines a probability associated with at least some of the first set of words, the second set of words (para [0074] For example, probability estimation, such as a probability of the global context belonging to the topics "moon landing" is 0.7, and a probability of the global context belonging to the topics "space station construction" is 0.1, and the like, are also called classification in this exemplary embodiment.), and the third set of words; and 

receiving a relationship of co-occurrence between a second set of words that are associated with a same topic in the set of topics; 
scoring terms for each of the plurality of media programs based on the probability associated with at least some of the first set of words, the second set of words, and the third set of words to rank topics that correspond to genomes, the genomes describing characteristics for each media program.
However, Ni teaches
receiving a relationship of co-occurrence between a second set of words that are associated with a same topic in the set of topics (para [0036] Each topic is represented by a set of words and each word corresponds with a weight or probability score used to measure its contribution to the topic. The philosophy behind topic modeling is to utilize word co-occurrence information for extracting document semantics. For example, if "ipod" and "iTunes" frequently co-occur in a set of documents, both words may have high scores in one topic.); 
scoring terms for each of the plurality of media programs based on the probability associated with at least some of the first set of words (para [0036] Each topic is represented by a set of words and each word corresponds with a weight or probability score used to measure its contribution to the topic.), the second set of words, and the third set of words to rank topics... (para [0069] Words on each line are ranked by probability score in decreasing order (we omit probability values for better readability).)
It would have been obvious to one or ordinary skill in the art before the effective filing date to combine the topic modeling of Terao (para [0127] Thus, the context classification model training data is generated by giving a plurality of documents the topic class information to which the documents belongs.) with the topic model of Ni (para [0020] Referring to FIG. 1, the model assumes that a universal topic distribution 102 specifies the relative percentages of different universal topics that the documents of a concept unit 104 are to contain.). 
Doing so would allow for efficient data mining on a large scale (para [0003] This document describes a data mining technology to effectively analyze and organize web or other textual information written in different languages. The technology uses a multilingual topic modeling algorithm to extract universal topics from a large-scale and multilingual knowledge base such as Wikipedia, which is composed of multiple concept-units.).
Zhu teaches
scoring terms for each of the plurality of media programs …to rank topics that correspond to genomes, the genomes describing characteristics for each media program (Zhu page 220 column 1 paragraph 3, “If using a topic in general to stand for both scenes of keyframes and topics of metadata, and using a word to represent a visual word as well, LDA can model each video as a mixture of topics while each topic is a mixture of words in the combined vocabulary.” Each video has a genome, a (weighted) mixture of topics. The genome produced in this model describes the media in topics which are groups of related words and/or images.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic modelling of Terao and Ni with the topic modeling of Zhu.
	Doing so would allow for optimizing media recommendations for users (Zhu pg.219; A new approach is proposed that maps the problem of recommending personalized videos to an optimization problem, which maximizes the recommendation accuracy by minimizing the topic distribution differences between user interests and the recommended videos)
Regarding Claim 20,
Terao teaches an apparatus comprising: 
one or more computer processors (para [0018] Operations of an information processing device for training language by using such trigger model will now be described.); and 
a non-transitory computer-readable storage medium comprising instructions, that when executed (para [0035] A computer readable medium according to an aspect of the present invention, the medium embodying a program, the program causing a computer to execute the processes of: identifying a word, a character, or a word string included in data as a specific word, and extracting a set of words included in at least a predetermined range extending from the specific word as a global context;), control the one or more computer processors to be configured for: 
receiving a first set of words that are specified to belong to a topic in a set of topics that correspond to a set of genomes in a model, the words being incorporated in the model via a first item in the model (para [0126] FIG. 7 illustrates some examples of context classification model training data. FIG. 7 (A) represents the context classification model training data under the classification viewpoint of "topic". Each of the rectangle frames under topics, such as the topic 1 "moon landing" and the topic 2 "space station construction", represents a document (a set of words). Class (i.e genome), document (i.e. item)); 
training the model (para [0060] In FIG. 2, the sentence surrounded by dashed lines represents an example of the language model training data. For example, the global context extraction unit 10 extracts the global context d ("space, USA, rockets, program, landed, humans" in FIG. 2) for a single word (specific word) w ("moon" in FIG. 2) which is included in the language model training data.) with respect to the first set of words (para [0010] A range greater than the coverage of an N-gram language model, that is, a set of words in a range greater than the immediately preceding 2 to 5 words (for example, immediately preceding several tens of words) is hereinafter referred to as a "global context". A global context is a set of words.) and the second set of words (para [0126] FIG. 7 illustrates some examples of context classification model training data. FIG. 7 (A) represents the context classification model training data under the classification viewpoint of "topic". Each of the rectangle frames under topics, such as the topic 1 "moon landing" and the topic 2 "space station construction", represents a document (a set of words).) to determine a third set of words (para [0088] The language model generation unit 30 trains a model by using the posterior probabilities of the individual classes calculated by the global context classification unit 20 as features, and generates a language model for calculating generation probabilities of the individual words. Language model determines a third set of words based on the training of the global context unit which is trained using the first and second set of words. And Para [0090]) for the set of topics based on analyzing textual information for a plurality of media programs (para [0075] Assigning a global context one class can also be described as that the global context is related to one class. For example, a probability of the global context belonging to the topic "moon landing" at 1.0 means that the global context is assigned the one topic class "moon landing". Global contexts (i.e. set of words) are assigned a probability for a class (i.e. topic).), wherein the training determines a probability associated with at least some of the first set of words (para [0074] For example, probability estimation, such as a probability of the global context belonging to the topics "moon landing" is 0.7, and a probability of the global context belonging to the topics "space station construction" is 0.1, and the like, are also called classification in this exemplary embodiment.), the second set of words, and the third set of words (para [0090] and para [0091] For example, as illustrated in FIG. 3, when the posterior probability of the class of the topic 1 "moon landing" is 0.7 and higher than other classes, the language model generation unit 30 can generate a language model that provides a higher generation probability of the specific word w "moon" for "moon landing".); and 
Terao does not explicitly disclose
receiving a relationship of co-occurrence between a second set of words that are associated with a same topic in the set of topics; 
scoring terms for each of the plurality of media programs based on the probability associated with at least some of the first set of words, the second set of words, and the third set of words to rank topics that correspond to genomes, the genomes describing characteristics for each media program.
However, Ni et al. (US 20110258229 A1) teaches
receiving a relationship of co-occurrence between a second set of words that are associated with a same topic in the set of topics (para [0036] Each topic is represented by a set of words and each word corresponds with a weight or probability score used to measure its contribution to the topic. The philosophy behind topic modeling is to utilize word co-occurrence information for extracting document semantics. For example, if "ipod" and "iTunes" frequently co-occur in a set of documents, both words may have high scores in one topic.); 
scoring terms for each of the plurality of media programs based on the probability associated with at least some of the first set of words, the second set of words, and the third set of words (para [0036] Each topic is represented by a set of words and each word corresponds with a weight or probability score used to measure its contribution to the topic.) to rank topics... (para [0069] Words on each line are ranked by probability score in decreasing order (we omit probability values for better readability).)
Zhu teaches
scoring terms for each of the plurality of media programs based on the … to rank topics that correspond to genomes, the genomes describing characteristics for each media program (Zhu page 220 column 1 paragraph 3, “If using a topic in general to stand for both scenes of keyframes and topics of metadata, and using a word to represent a visual word as well, LDA can model each video as a mixture of topics while each topic is a mixture of words in the combined vocabulary.” Each video has a genome, a (weighted) mixture of topics. The genome produced in this model describes the media in topics which are groups of related words and/or images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic modelling of Terao and Ni with the topic modeling of Zhu.
	Doing so would allow for optimizing media recommendations for users (Zhu pg.219; A new approach is proposed that maps the problem of recommending personalized videos to an optimization problem, which maximizes the recommendation accuracy by minimizing the topic distribution differences between user interests and the recommended videos)

Claim 2, 7, 8, 9, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. (US-20150278194-A1) in view of Ni et al. (US-20110258229-A1) and Zhu et al. VideoTopic: Content-based Video Recommendation Using a Topic Model (“Zhu”), and Gao et al. A Two-stage Approach for Generating Topic Models (“Gao”).
Regarding Claims 2 and 16,
Terao and Ni teach the method of claim 1. 
	Terao and Ni do not explicitly disclose
further comprising receiving, by the computing device, a parameter value that prevents topics from being submerged by other topics that are larger in the model.
However, Gao teaches “further comprising receiving, by the computing device, a parameter value that prevents topics from being submerged by other topics that are larger in the model” (Gao page 6 paragraph 2, “The first method is based on the well-known term weighting method tf-idf (term frequency - inverse document frequency). The distinct feature of the tf-idf method is that it chooses discriminative terms to represent a document or a topic rather than popular terms. ... The basic idea of the proposed tf-idf based method is to find the discriminative words from the words which are assigned to a topic by LDA to represent that topic.” This optimization of the topic representation acts to raise the power of terms capable of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic modeling of Gao with the topic modeling of Terao, Ni, and Zhu.
Doing so would allow for determining the usefulness of a topic (Gao para [0026] [0026] In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. For example, the system operator may not prefer topics that represent racy or objectionable content and therefore the usefulness weight for such topics may be a low or a negative value.).
Regarding Claim 7,
Terao, Ni, and Zhu teach the method of claim 1.
Ni further teaches 
scoring, by the computing device, the topics for each media program based on the probability associated with at least some of the first set of words, the second set of words, and the third set of words (para [0036] Each topic is represented by a set of words and each word corresponds with a weight or probability score used to measure its contribution to the topic.)
	Terao, Ni, and Zhu do not explicitly disclose
wherein scoring comprises: 

scoring, by the computing device, the topics for each media program based on the probability associated with at least some of the first set of words, the second set of words, and the third set of words  for the set of topics in the trained model and the corresponding term frequency.
However, Gao teaches
determining, by the computing device, a term frequency for terms found in the textual information for each media program (Gao page 6 paragraph 2, “The first method is based on the well-known term weighting method tf-idf (term frequency - inverse document frequency). The distinct feature of the tf-idf method is that it chooses discriminative terms to represent a document or a topic rather than popular terms.” Here the TF-IDF process takes place over words selected by FDA for all topics.);
scoring, by the computing device, the topics for each media program based on the probability…  for the set of topics in the trained model and the corresponding term frequency (Gao page 7 paragraph 1, “For the topical document, the word distribution over topic j ... is generated based on their tf-idf scores, which are calculated by equation (3).” Also see Table 5 showing the weights found by TF-IDF.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic modeling of Gao with the topic modeling of Terao.
Gao para [0026] [0026] In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. For example, the system operator may not prefer topics that represent racy or objectionable content and therefore the usefulness weight for such topics may be a low or a negative value.).
Regarding claim 8,
 Terao, Ni, and Zhu teach the method of claim 1.
Gao teaches “normalizing, by the computing device, the scoring of the topics” (Gaopage 7 paragraph 1, “Inverse document frequency (idf) reflects the popularity of term across topical documents in Dtopic, where V is the total number of topical documents and is the document frequency.” IDF is a means of normalizing the term frequency over the topic-word collection for word scoring, which directly produces atopic score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic modeling of Gao with the topic modeling of Terao, Ni, and Zhu.
Doing so would allow for determining the usefulness of a topic (Gao para [0026] [0026] In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. For example, the system operator may not prefer topics that represent racy or objectionable content and therefore the usefulness weight for such topics may be a low or a negative value.).
Regarding claim 9, 
Terao, Ni, and Zhu teach the method of claim 1.
Gao teaches “selecting, by the computing device, a number of highest scored topics for each media program as the genomes for each media program” (Gao page 6 paragraph 3, “Assuming that the original document collection D has V number of topics,” then V highest scoring topics are selected in all exemplary material. The algorithms described do not determine the number of topics V.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic modeling of Gao with the topic modeling of Terao, Ni, and Zhu.
Doing so would allow for determining the usefulness of a topic (Gao para [0026] [0026] In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. For example, the system operator may not prefer topics that represent racy or objectionable content and therefore the usefulness weight for such topics may be a low or a negative value.).
Regarding claim 10, 
Terao, Ni, and Zhu teach the method of claim 1.
Gao further teaches “wherein a joint distribution function of the plurality of media programs and the genomes is determined” (Gao page 4 paragraph 2, “Specifically, LDA models a document as a probabilistic mixture of topics and treats each topic as a probability distribution over words.” See Eq (1).).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic modeling of Gao with the topic modeling of Terao, Ni, and Zhu.
Doing so would allow for determining the usefulness of a topic (Gao para [0026] [0026] In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. For example, the system operator may not prefer topics that represent racy or objectionable content and therefore the usefulness weight for such topics may be a low or a negative value.).
Regarding claim 11, 
Terao, Ni, Zhu, and Gao teach the method of claim 10.
Gao further teaches “wherein the joint distribution function comprises a joint probability the genome applies to the media program among a plurality of media programs” (Gao page 4 Eq(l), The probability of the observed element, the word in position i in document d, is based on the joint probability of the word given the topic assignment. We can derive from the Eq(l) that P(z(d,i) = Zj) is also based on this joint probability.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic modeling of Gao with the topic modeling of Terao, Ni, and Zhu.
Doing so would allow for determining the usefulness of a topic (Gao para [0026] [0026] In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. For example, the system operator may not prefer topics that represent racy or objectionable content and therefore the usefulness weight for such topics may be a low or a negative value.).
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. (US-20150278194-A1) in view of Ni et al. (US-20110258229-A1) and Zhu et al. VideoTopic: Content-based Video Recommendation Using a Topic Model (“Zhu”), and Andrzejewski et al. Incorporating Domain Knowledge into Topic Modeling via Dirichlet Forest Priors (“Andrzejewski”).
Regarding Claim 3,
Terao and Ni teach the method of claim 1. 
	Terao and Ni do not explicitly disclose
wherein receiving, by the computing device, the first set of words that belong to the topic in the set of topics comprises restricting words to a subset of the set of topics.
However, Andrzejewski teaches
wherein receiving, by the computing device, the first set of words that belong to the topic in the set of topics comprises restricting words to a subset of the set of topics (Andrzejewski page 28 column 2 paragraph 2 and Fig. 2, “In general, our domain knowledge is expressed by a set of Must-Links and Cannot-Links. We first compute the transitive closure of Must-Links. We then form a Cannot-Link-graph, where a node is either a Must-Link closure or a word not present in any Must-Link. Note that the domain knowledge must be “consistent” in that no pairs of words are simultaneously Cannot-Linked and Must-Linked (either explicitly or implicitly through Must-Link transitive closure.) Let R be the number of connected components in the Cannot-Link-graph. Our Dirichlet Forest consists of ... Dirichlet trees, represented by the template in Figure 2.” The Dirichlet Forest is a mixture of Dirichlet trees which when navigated produce topic-word associations consistent with the domain rules set up as Cannot and Must link. Considering the Dirichlet Forest as the first item, it does function to restrict a first word from being included in a topic having a second set of words where any of the second words has a Cannot link with the first word.).
The artisan of ordinary skill, starting with the method of training a media topic model of Zhu and Gao, would have appreciated the benefit of the encoded domain knowledge relationships as proposed by Andrzejewski. The ordinarily-skilled artisan would readily see the benefits of limitations during training of Andrzejewski, which would 
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a media topic model of Zhu and Gao with the domain knowledge based limitations during training of Andrzejewski in order to achieve quality of results (Andrzejewski Abs. We incorporate such domain knowledge using a novel Dirichlet Forest prior in a Latent Dirichlet Allocation framework. The prior is a mixture of Dirichlet tree distributions with special structures. We present its construction, and inference via collapsed Gibbs sampling. Experiments on synthetic and real datasets demonstrate our model’s ability to follow and generalize beyond userspecified domain knowledge.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. (US-20150278194-A1) in view of Ni et al. (US-20110258229-A1) and Zhu et al. VideoTopic: Content-based Video Recommendation Using a Topic Model (“Zhu”), and Yan et al, A Biterm Topic Model for Short Texts (“Yan”).
Regarding claim 6, Terao, Ni, and Zhu teach the method of claim 1, however, they do not teach a direct co-occurrence relationship between the second set of words. Yan teaches “the relationship specifies two words that co-occur in the topic or do not co-occur in the topic” (Yan page 1447 column 2 paragraph 2, “We can see that, here we directly model the word cooccurrence pattern, rather than a single word, as an unit conveying semantics of topics. No doubt the co-occurrence of a pair of words can much better reveal the topics than the occurrence of a single word, and then enhance the learning of topics.” SeeEq(l) of Yan for the joint probability of a biterm occurring in a topic.).
The artisan of ordinary skill, starting with the method of training a media topic model of Zhu, would have appreciated the benefit of the biterm topic model as proposed by Yan. The ordinarily-skilled artisan would readily see the benefits of training on biterms of Yan, which would provide the well-known, predictable, and expected results of a topic model which can handle short texts (Yan page 1447 column 1 paragraph 2). The artisan of ordinary skill would have been motivated to combine Zhu and Gao with Yan, at least because both are drawn to learning topic models, and because the biterms of Yan could be determined instead of or in addition to the LDA terms of Gao, with the TF-IDF process applied with only minor variation.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a media topic model of Zhu with the biterm topic model training process of Yan in order to achieve quality of results on small texts such as media descriptions.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. (US-20150278194-A1) in view of Ni et al. (US-20110258229-A1) and Zhu et al. VideoTopic: Content-based Video Recommendation Using a Topic Model (“Zhu”), and Gao et al. A Two-stage Approach for Generating Topic Models (“Gao”) and Cao et al. (US-20150106360-A1).
Regarding Claim 14,
Terao and Ni teach the method of claim 1. 
	Terao and Ni do not explicitly disclose
wherein training the model comprises: 
determining, by the computing device, words other than the first set of words to associate with the set of topics based on term co-occurrence in the textual information and the relationship of co-occurrence between the second set of words.
However, Cao et al. (US 20150106360 A1) teaches
determining, by the computing device, words other than the first set of words to associate with the set of topics based on term co-occurrence in the textual information and the relationship of co-occurrence between the second set of words (para [0112] Keywords co-occur when the keywords frequently appear together within online messages posted by social media users regarding a particular topic or category of discussion. The co-occurring keywords are shown as nodes and relationships between the keywords are shown as branches or vectors between the keyword nodes. The computer constructs keyword co-occurrence graph 600 using the keyword nodes and relationship vectors between the keyword nodes. Keyword 602 is the word "sad," which a set of social media users used within online messages. Keyword 604 is the word "happy," which another set of social media users used within online messages. Keyword 602 and keyword 604 are polar opposite words with regard to sentiment. Consequently, keywords 602 and 604 are not adjacent to one another within keyword co-occurrence graph 600.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic modeling of Terao with the keyword co-occurrence of Cao.
Doing so would allow for determing user sentiment for a given topic (Cao para [0006] The computer computes a sentiment score for each of the keywords occurring more than the threshold number of times within the textual messages using a keyword co-occurrence graph. The computer determines a sentiment of each of the active users based on the computed sentiment score of each of the selected keywords that are authored by a particular active user.)

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. (US-20150278194-A1) in view of Ni et al. (US-20110258229-A1) and Zhu et al. VideoTopic: Content-based Video Recommendation Using a Topic Model (“Zhu”), Gao et al. A Two-stage Approach for Generating Topic Models (“Gao”), and Andrzejewski et al. Incorporating Domain Knowledge into Topic Modeling via Dirichlet Forest Priors (“Andrzejewski”).
Regarding Claim 17,
Terao, Ni, Zhu, and Gao teach the non-transitory computer-readable storage medium of claim 16. 
	Terao, Ni, Zhu, and Gao do not explicitly disclose
wherein receiving, by the computing device, the first set of words that belong to the topic in the set of topics comprises restricting words to a subset of the set of topics.
However, Andrzejewski teaches
wherein receiving, by the computing device, the first set of words that belong to the topic in the set of topics comprises restricting words to a subset of the set of topics (Andrzejewski page 28 column 2 paragraph 2 and Fig. 2, “In general, our domain knowledge is expressed by a set of Must-Links and Cannot-Links. We first compute the transitive closure of Must-Links. We then form a Cannot-Link-graph, where a node is either a Must-Link closure or a word not present in any Must-Link. Note that the domain knowledge must be “consistent” in that no pairs of words are simultaneously Cannot-Linked and Must-Linked (either explicitly or implicitly through Must-Link transitive closure.) Let R be the number of connected components in the Cannot-Link-graph. Our Dirichlet Forest consists of ... Dirichlet trees, represented by the template in Figure 2.” The Dirichlet Forest is a mixture of Dirichlet trees which when navigated produce topic-word associations consistent with the domain rules set up as Cannot and Must link. Considering the Dirichlet Forest as the first item, it does function to restrict a first word from being included in a topic having a second set of words where any of the second words has a Cannot link with the first word.).
The artisan of ordinary skill, starting with the method of training a media topic model of Terao, Ni, Zhu, and Gao, would have appreciated the benefit of the encoded domain knowledge relationships as proposed by Andrzejewski. The ordinarily-skilled artisan would readily see the benefits of limitations during training of Andrzejewski, 
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a media topic model of Zhu and Gao with the domain knowledge based limitations during training of Andrzejewski in order to achieve quality of results (Andrzejewski Abs. We incorporate such domain knowledge using a novel Dirichlet Forest prior in a Latent Dirichlet Allocation framework. The prior is a mixture of Dirichlet tree distributions with special structures. We present its construction, and inference via collapsed Gibbs sampling. Experiments on synthetic and real datasets demonstrate our model’s ability to follow and generalize beyond userspecified domain knowledge.).
Regarding Claim 18,
Terao, Ni, Zhu, Gao, and Andrzejewski teach the non-transitory computer-readable storage medium of claim 17. Terao further teaches wherein training the model comprises generating a probability distribution for at least some of the first set of words in a topic (para [0074] For example, probability estimation, such as a probability of the global context belonging to the topics "moon landing" is 0.7, and a probability of the global context belonging to the topics "space station construction" is 0.1, and the like, are also called classification in this exemplary embodiment.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Stankiewicz et al (US-20130212110-A1) – discloses co-occurrences for topics.






/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121